SULLIVAN, Judge,
dissenting.
I respectfully dissent.
The order of dismissal dismissed only Count I, the C felony charge. The State was left to proceed only as to the two Class A misdemeanors. The State did not proceed upon those lesser charges nor did it dismiss them. It was not required to do so.
In my view, this court erred in rejecting the interlocutory appeal from the dismissal of the C felony because that issue is and was not thereafter available for review unless the State dismissed the misdemeanor charges.
I would consider the instant appeal as an appropriate appeal from the dismissal.